       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 1 of 10



 1   [COUNSEL INFORMATION LISTED
     ON SIGNATURE PAGES]
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 9                                  SAN JOSE DIVISION
10   In re GOOGLE DIGITAL ADVERTISING            No.: 5:20-cv-03556-BLF
11   ANTITRUST LITIGATION
                                                 PUBLISHER PLAINTIFFS’ AND
12                                               DEFENDANTS’ RESPONSE TO
                                                 ORDER TO SHOW CAUSE
13                                               REGARDING CONSOLIDATION

14   SWEEPSTAKES TODAY, LLC,                     No. 5:20-cv-008984-BLF
                Plaintiff,
15        v.
     GOOGLE LLC, et al.,
16              Defendants.
17   GENIUS MEDIA GROUP, INC., et al.,           No. 5:20-cv-09092-BLF
                Plaintiffs,
18        v.
     ALPHABET INC., et al.,
19              Defendants.
     STERLING INTERNATIONAL                      No. 5:20-cv-09321-BLF
20
     CONSULTING GROUP,
21              Plaintiff,
          v.
22   GOOGLE LLC,
                Defendant.
23   MARK J. ASTARITA,                           No. 5:21-cv-00022-BLF
24              Plaintiff,
          v.
25   GOOGLE LLC, et al.,
                Defendants.
26

27

28

     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’                    CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 2 of 10



 1   JLASALLE ENTERPRISES LLC,                         No. 5:21-cv-00748-BLF
               Plaintiff,
 2        v.
     GOOGLE LLC,
 3
               Defendant.
 4   MIKULA WEB SOLUTIONS, INC.,                       No. 5:21-cv-00810-BLF
               Plaintiff,
 5        v.
     GOOGLE LLC,
 6             Defendant.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’       -2-                CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 3 of 10



 1          Plaintiffs (i) Sweepstakes Today LLC; (ii) Genius Media Group, Inc., The Nation

 2   Company, L.P., and The Progressive, Inc.; (iii) Sterling International Consulting Group;

 3   (iv) Mark J. Astarita; (v) JLaSalle Enterprises LLC; and (vi) Mikula Web Solutions, Inc.

 4   (collectively herein the “Publisher Plaintiffs”) and Defendants Google LLC, Alphabet Inc., and

 5   YouTube LLC (collectively herein the “Defendants”) respectfully submit this response to the

 6   Court’s March 2, 2021, Order to Show Cause (ECF 110) regarding the consolidation of the

 7   Publisher Plaintiffs’ respective actions (the “March 2, 2021 Order to Show Cause”).

 8

 9          In response to the Court’s March 2, 2021 Order to Show Cause, all Publisher Plaintiffs

10   and Defendants concur that consolidation consistent with such Order of the cases listed therein is

11   appropriate. Publisher Plaintiffs and Defendants respectfully reserve their rights to move for, or

12   to oppose, further consolidation of publisher and advertiser, or other, cases as appropriate.

13

14                                                 Respectfully submitted,

15
     Dated: March 10, 2021                         ROBBINS GELLER RUDMAN
16
                                                        & DOWD LLP
17
                                                   By: /s/ David W. Mitchell
18                                                 David W. Mitchell
                                                   Steven M. Jodlowski
19                                                 655 West Broadway, Suite 1900
                                                   San Diego, CA 92101-8498
20
                                                   Telephone: 619/231-1058
21                                                 619/231-7423 (fax)
                                                   davidm@rgrdlaw.com
22                                                 sjodlowski@rgrdlaw.com
23                                                 PAUL J. GELLER**
24                                                 STUART A. DAVIDSON*
                                                   Robbins Geller Rudman & Dowd LLP
25                                                 120 East Palmetto Park Road, Suite 500
                                                   Boca Raton, FL 33432
26                                                 Telephone: 561/750-3000
                                                   561/750-3364 (fax)
27

28


     PUBLISHER PLAINTIFFS’ RESPONSE TO ORDER TO        -1-                    CASE NO.: 5:20-CV-03556-BLF
     SHOW CAUSE REGARDING CONSOLIDATION
       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 4 of 10



 1                                               John C. Herman*
                                                  (GA Bar No. 348370)
 2                                               Serina M. Vash**
                                                  (NJ Bar No. 041142009)
 3
                                                 HERMAN JONES LLP
 4                                               3424 Peachtree Road, N.E., Suite 1650
                                                 Atlanta, Georgia 30326
 5                                               Telephone: (404) 504-6500
                                                 Facsimile: (404) 504-6501
 6                                               jherman@hermanjones.com
                                                 svash@hermanjones.com
 7

 8                                               Counsel for Plaintiff Sweepstakes Today, LLC

 9
     Dated: March 10, 2021                       BOIES SCHILLER FLEXNER LLP
10

11                                               By: /s/ Philip C. Korologos
                                                 Philip C. Korologos*
12                                               pkorologos@bsfllp.com
                                                 Brianna S. Hills*
13                                               bhills@bsfllp.com
                                                 BOIES SCHILLER FLEXNER LLP
14                                               55 Hudson Yards, 20th Floor
15                                               New York, NY 10001
                                                 Tel.: (212) 446-2300 / Fax: (212) 446-2350
16
                                                 David Boies*
17                                               dboies@bsfllp.com
                                                 BOIES SCHILLER FLEXNER LLP
18                                               333 Main Street
19                                               Armonk, NY 10504
                                                 Tel.: (914) 749-8200 / Fax: (914) 749-8300
20
                                                 Mark C. Mao (236165)
21                                               mmao@bsfllp.com
                                                 Sean P. Rodriguez (262437)
22
                                                 srodriguez@bsfllp.com
23                                               BOIES SCHILLER FLEXNER LLP
                                                 44 Montgomery Street, 41st Floor
24                                               San Francisco, CA 94104
                                                 Tel.: (415) 293-6820 / Fax: (415) 293-6899
25
                                                 Abby L. Dennis*
26
                                                 adennis@bsfllp.com
27                                               Jesse Panuccio*
                                                 jpanuccio@bsfllp.com
28                                               BOIES SCHILLER FLEXNER LLP
                                                 1401 New York Avenue, NW
     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’           -2-                  CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 5 of 10



 1                                               Washington, DC 20005
                                                 Tel.: (202) 895-7580 / Fax: (202) 237-6131
 2
                                                 Sabria A. McElroy*
 3
                                                 smcelroy@bsfllp.com
 4                                               BOIES SCHILLER FLEXNER LLP
                                                 401 E. Las Olas Blvd., Suite 1200
 5                                               Fort Lauderdale, FL 33301
                                                 Tel.: (954) 377 4216 / Fax: (954) 356-0022
 6
                                                 George A. Zelcs*
 7
                                                 Robert E. Litan*
 8                                               Randall P. Ewing*
                                                 Jonathon D. Byrer*
 9                                               Ryan A. Cortazar*
                                                 KOREIN TILLERY LLC
10                                               205 North Michigan Avenue, Suite 1950
11                                               Chicago, IL 60601
                                                 Tel.: (312) 641-9750 / Fax: (312) 641-9751
12                                               gzelcs@koreintillery.com
                                                 rlitan@koreintillery.com
13                                               rewing@koreintillery.com
                                                 jbyrer@koreintillery.com
14                                               rcortazar@koreintillery.com
15
                                                 Stephen M. Tillery*
16                                               Michael E. Klenov (277028)
                                                 Carol L. O’Keefe*
17                                               Jamie Boyer*
                                                 KOREIN TILLERY LLC
18                                               505 North 7th Street, Suite 3600
19                                               St. Louis, MO 63101
                                                 Tel.: (314) 241-4844 / Fax: (314) 241-3525
20                                               stillery@koreintillery.com
                                                 mklenov@koreintillery.com
21                                               cokeefe@koreintillery.com
                                                 jboyer@koreintillery.com
22

23                                               Counsel for Genius Media Group, Inc., The Nation
                                                 Company, L.P., and The Progressive, Inc.
24

25   Dated: March 10, 2021                       BERGER MONTAGUE PC
26
                                                 By: /s/ Michael C. Dell’Angelo
27                                               Eric L. Cramer*
                                                 Michael C. Dell’Angelo*
28                                               Caitlin G. Coslett*
                                                 Patrick F. Madden*
     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’           -3-                  CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 6 of 10



 1                                               Michaela Wallin*
                                                 BERGER MONTAGUE PC
 2                                               1818 Market St., Suite 3600
                                                 Philadelphia, PA 19103
 3
                                                 Telephone: (215) 875-3000
 4                                               Facsimile: (215) 875-4604
                                                 ecramer@bm.net
 5                                               mdellangelo@bm.net
                                                 ccoslett@bm.net
 6                                               pmadden@bm.net
                                                 mwallin@bm.net
 7

 8                                               Sophia M. Rios (305801)
                                                 BERGER MONTAGUE PC
 9                                               12544 High Bluff Drive, Suite 340
                                                 San Diego, CA 92130
10                                               Telephone: (619) 489-0300
11                                               Facsimile: (215) 875-4604
                                                 srios@bm.net
12
                                                 Daniel J. Walker*
13                                               BERGER MONTAGUE PC
                                                 2001 Pennsylvania Ave., NW
14                                               Suite 300
15                                               Washington DC 20006
                                                 Telephone: (202) 559-9745
16                                               dwalker@bm.net

17                                               Michael K. Yarnoff**
                                                 KEHOE LAW FIRM, P.C.
18                                               Two Penn Center Plaza
19                                               1500 JFK Blvd., Suite 1020
                                                 Philadelphia, PA 19102
20                                               Telephone: (215) 792-6676
                                                 myarnoff@kehoelawfirm.com
21
                                                 Counsel for Sterling International Consulting
22
                                                 Group
23

24

25

26

27

28

     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’           -4-                  CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 7 of 10



 1   Dated: March 10, 2021                       GIRARD SHARP LLP

 2                                               By: /s/ Dena C. Sharp
                                                 Dena C. Sharp (State Bar No. 245869)
 3
                                                 Jordan Elias (State Bar No. 228731)
 4                                               Adam E. Polk (State Bar No. 273000)
                                                 Scott M. Grzenczyk (State Bar No. 279309)
 5                                               GIRARD SHARP LLP
                                                 601 California Street, Suite 1400
 6                                               San Francisco, CA 94108
                                                 Tel: (415) 981-4800
 7
                                                 Fax: (415) 981-4846
 8                                               dsharp@girardsharp.com
                                                 jelias@girardsharp.com
 9                                               apolk@girardsharp.com
                                                 scottg@girardsharp.com
10

11                                               Scott L. Silver
                                                 SILVER LAW GROUP
12                                               11780 W. Sample Road
                                                 Coral Springs, FL 33065
13                                               Tel: (954) 755-4799
                                                 ssilver@silverlaw.com
14

15                                               Counsel for Mark J. Astarita

16
     Dated: March 10, 2021                       KIRBY McINERNEY LLP
17
                                                 By: /s/ Robert Gralewski
18                                               Robert J. Gralewski, Jr. (196410)
19                                               bgralewski@kmllp.com
                                                 Samantha L. Greenberg (327224)
20                                               sgreenberg@kmllp.com
                                                 KIRBY McINERNEY LLP
21                                               600 B Street, Suite 2110
                                                 San Diego, CA 92101
22
                                                 Tel.: (619) 784-1442
23
                                                 Karen Lerner**
24                                               klerner@kmllp.com
                                                 Daniel Hume**
25                                               dhume@kmllp.com
                                                 David Bishop**
26
                                                 dbishop@kmllp.com
27                                               Andrew McNeela**
                                                 amcneela@kmllp.com
28                                               KIRBY McINERNEY LLP
                                                 250 Park Avenue, Suite 820
     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’           -5-                   CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 8 of 10



 1                                               New York, New York 10177
                                                 Telephone: (212) 371-6600
 2                                               Facsimile: (212) 751-2540
 3
                                                 HINKLE SHANOR LLP
 4                                               Thomas M. Hnasko
                                                 Michael E. Jacobs
 5                                               218 Montezuma Avenue
                                                 Sante Fe, NM 87501
 6                                               Telephone: (505) 982-4554
                                                 thnasko@hinklelawfirm.com
 7
                                                 mjacobs@hinklelawfirm.com
 8
                                                 WILLIAMS LAW FIRM
 9                                               Kent Williams
                                                 1632 Homestead Trail
10                                               Long Lake, MN 55356
11                                               Tel.: (612) 940-4452 / Fax: (952) 283-1525
                                                 williamslawmn@gmail.com
12
                                                 Counsel for JLaSalle Enterprises LLC
13

14   Dated: March 10, 2021                       GUSTAFSON GLUEK PLLC
15
                                                 By: /s/ Dennis Stewart
16                                               Dennis Stewart (99152)
                                                 GUSTAFSON GLUEK PLLC
17                                               600 B Street
                                                 17th Floor
18                                               San Diego, CA 92101
19                                               Telephone: (619) 595-3299
                                                 dstewart@gustafsongluek.com
20
                                                 Daniel E. Gustafson*
21                                               Daniel C. Hedlund
                                                 Daniel J. Nordin
22
                                                 Ling S. Wang
23                                               GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
24                                               120 South Sixth Street, Suite 2600
                                                 Minneapolis, MN 55402
25                                               Telephone: (612) 333-8844
                                                 dgustafson@gustafsongluek.com
26
                                                 dhedlund@gustafsongluek.com
27                                               dnordin@gustafsongluek.com
                                                 lwang@gustafsongluek.com
28

     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’           -6-                  CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
       Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 9 of 10



 1                                               Marc H. Edelson, Esq.
                                                 EDELSON LECHTZIN LLP
 2                                               3 Terry Drive
                                                 Suite 205
 3
                                                 Newtown, PA 18940
 4                                               Telephone: (215) 867-2399
                                                 Facsimile: (267) 685-0676
 5                                               medelson@edelson-law.com
 6                                               Joshua H. Grabar
                                                 GRABAR LAW OFFICE
 7
                                                 One Liberty Place
 8                                               1650 Market Street, Suite 3600
                                                 Philadelphia, PA 19103
 9                                               Tel: (267) 507-6085
                                                 Fax: (267) 507-6048
10                                               jgrabar@grabarlaw.com
11
                                                 E. Powell Miller
12                                               Sharon S. Almonrode*
                                                 Emily E. Hughes
13                                               THE MILLER LAW FIRM, P.C.
                                                 950 West University Drive, Suite 300
14                                               Rochester, MI 48307
15                                               Telephone: (248) 841-2200
                                                 Fax: (248) 652-2852
16                                               epm@millerlawpc.com
                                                 ssa@millerlawpc.com
17                                               eeh@millerlawpc.com
18                                               Simon Bahne Paris, Esquire
19                                               Patrick Howard, Esquire
                                                 SALTZ, MONGELUZZI & BENDESKY, P.C.
20                                               One Liberty Place, 52nd Floor
                                                 1650 Market Street
21                                               Philadelphia, PA 19103
                                                 Telephone: (215) 496-8282
22
                                                 Fax: (215) 496-0999
23                                               sparis@smbb.com
                                                 phoward@smbb.com
24
                                                 Kenneth A. Wexler*
25                                               Kara A. Elgersma*
                                                 WEXLER WALLACE LLP
26
                                                 55 West Monroe Street, Suite 3300
27                                               Chicago, IL 60603
                                                 kaw@wexlerwallace.com
28                                               kae@wexlerwallace.com

     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’           -7-                 CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
      Case 5:20-cv-03556-BLF Document 113 Filed 03/10/21 Page 10 of 10



 1                                               Dianne M. Nast
                                                 Daniel N. Gallucci
 2                                               Joseph N. Roda
                                                 NASTLAWLLC
 3
                                                 1101 Market Street, Suite 2801
 4                                               Philadelphia, PA 19106
                                                 dnast@nastlaw.com
 5                                               dgallucci@nastlaw.com
                                                 jnroda@nastlaw.com
 6
                                                 Counsel for Mikula Web Solutions, Inc.
 7

 8
     Dated: March 10, 2021                       WILSON SONSINI GOODRICH & ROSATI
 9                                               Professional Corporation
10                                               By: /s/ Justina K. Sessions
11                                               Justina K. Sessions, State Bar No. 270914
                                                 One Market Plaza
12                                               Spear Tower, Suite 3300
                                                 San Francisco, California 94105
13                                               Telephone: (415) 947-2197
                                                 Facsimile: (415) 947-2099
14                                               Email: jsessions@wsgr.com
15
                                                 Counsel for Defendants Google LLC,
16                                               Alphabet Inc. and YouTube LLC

17                                               *Pro Hac Vice
                                                 **Pro Hac Vice app. forthcoming
18

19

20

21

22

23

24

25

26

27

28

     PUBLISHER PLAINTIFFS’ AND DEFENDANTS’           -8-                  CASE NO.: 5:20-CV-03556-BLF
     RESPONSE TO ORDER TO SHOW CAUSE REGARDING
     CONSOLIDATION
